Case 5:17-cv-02514-JGB-SHK Document 181-1 Filed 09/03/19 Page 1 of 3 Page ID
                                 #:1898



                          EXHIBIT A
Case 5:17-cv-02514-JGB-SHK Document 181-1 Filed 09/03/19 Page 2 of 3 Page ID
                                 #:1899


                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA
                         EASTERN DIVISION

RAUL NOVOA and JAIME                        Civil Action No. 5:17-cv-02514-JGB-
CAMPOS FUENTES, individually and SHKx
on behalf of all others similarly situated,

                   Plaintiffs,
v.

THE GEO GROUP, INC.,

                   Defendant.



   Summary of proposed changes to the Second Amended Complaint (“SAC”)
        Page and Line                              Amendment
 Third Amended Complaint Change facility name to Adelanto ICE Processing
 (“TAC”) 1:26-2:2            Center
 (¶ 1)
 TAC 1:13-15; 4:3-5; 5:25-   Add allegations pertaining to Abdiaziz Karim
 6:5; 28:6-31:21
 (¶¶ 11; 19; 135-156)
 TAC 1:13-15; 4:3-5; 6:6-14; Add allegations pertaining to Ramon Mancia
 7:23; 31:23-34:9
 (¶¶ 11; 20; 23; 157-172)
 TAC 2:2-3; 2:7-11; 3:1-21   Add allegations regarding GEO’s ownership and
 (¶¶ 1; 3; 7; 8; 9)          operation of at least fourteen civil immigration
                             detention centers nationwide
 TAC 6:19-20; 9:5; 9:15-18   Add or amplify allegations regarding GEO’s profit
 (¶¶ 21; 31; 33)             model
 TAC 9:11; 16:17-21; 16:23; Add or amplify allegations regarding GEO’s policy and
 46:15-47:6                  practice of threatening detained immigrants with
 (¶¶ 32; 64; 224)            serious harm and abuse of legal process
 TAC 11:11-12:3              Add or amplify allegations regarding conditions of
 (¶ 42)                      confinement and detained immigrant deaths at
                             Adelanto
 TAC 12:21-22                Add allegations regarding the Work Program
 (¶ 46)
Case 5:17-cv-02514-JGB-SHK Document 181-1 Filed 09/03/19 Page 3 of 3 Page ID
                                 #:1900


 TAC 2:13-18; 5:19; 13:3-        Add allegations regarding GEO’s Uncompensated
 16:6; 16:16; 26:5-6; 46:15-     Work Program
 47:6
 (¶¶ 4; 5; 18, 48-60; 63; 122;
 224)
 TAC 16:23-21:13; 24:15-19;      Add allegations regarding GEO’s Housing Unit
 25:7-22; 46:15-47:6             Sanitation Policies (“HUSPs”)
 (¶¶ 66-91; 111; 123-125
 224)
 TAC 34:18-41:15                 Amend class definition; add definitions of California
 (¶¶ 174-189)                    Forced Labor Class, Adelanto Forced Labor Class and
                                 Nationwide HUSP Class; add discussion of Rule 23
                                 class certification requirements
 TAC 42:1-6                      Update California minimum wage figures for 2011-
 (¶ 191)                         2019
 TAC 43:13-14; 47:23-48:2;       Clarify requested relief
 55:11-56:5
 (¶¶ 202; 229-230)
 TAC 48:7-50:21; 51:19-20        Add claim for violation of federal forced labor statute
 (¶¶ 231-243; 248)
 TAC 52:8-55:9                   Incorporate previously filed claim for retaliation
 (¶¶ 253-273)
 Throughout                      Change “detainees” to “detained immigrants”
 Throughout                      Change “Adelanto Facility” to “Adelanto”
